Citation Nr: 0920464	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from April 1968 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a November 2004 rating decision 
issued by the Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at an August 2006 hearing before a 
Decision Review Officer (DRO) at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has an acquired psychiatric 
disorder that was incurred in service, which was erroneously 
diagnosed in-service as an emotionally unstable personality.  
The Veteran also claims that he experienced psychotic 
symptoms in-service that were erroneously diagnosed as a 
hallucinogenic flashback.  

Service treatment records indicate that the Veteran was 
hospitalized for acute brain syndrome, manifested by a 
hallucinogenic flashback, in September 1968.  At the time of 
his admission to the hospital, the Veteran was in a confused, 
agitated state, evidently experiencing distortion of objects, 
brightly colored lights, and noises that sounded like a 
conglomeration of voices talking all at once.  These symptoms 
subsided sufficiently for transfer to an open ward after two 
days and did not recur during the course of the Veteran's 
hospitalization.  A discharge summary reflects that the 
Veteran told a physician that he had one prior experience 
while he was in the military which he did not report to 
anyone at the time, and that such experiences were not 
uncommon for him to have.  The discharge summary reflects 
that the Veteran was diagnosed with an emotional unstable 
personality, chronic, severe, unchanged, characterized by 
impulsivity, drug abuse, poor toleration of frustration, and 
manipulative behavior.  

After service, the Veteran was treated for substance abuse in 
1992, but was not then diagnosed with a psychiatric disorder 
other than substance abuse.  He was evaluated by a VA 
provider in December 2003 and diagnosed with opiate abuse but 
no other psychiatric disorder. 

The Veteran was reevaluated in February 2005.  At that time, 
he reported a long history of hallucinations, paranoia, and 
mood swings.  He was diagnosed with polysubstance abuse and 
rule out schizoaffective disorder versus substance induced 
psychotic disorder.  Subsequent diagnoses include antisocial 
personality disorder, schizoaffective disorder, and 
adjustment disorder with mixed emotional features.  

The Board finds that a VA examination is warranted for 
diagnostic clarification and to establish the etiology of any 
currently diagnosed mental disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran reported that he began seeing a counselor at a 
Vet Center in 2005, but these records are not part of the 
claims file.  The Board notes that VA regulations provide 
that VA will make as many requests as are necessary to obtain 
relevant records from a federal department or agency, such as 
a Vet Center.  VA will end such efforts only if it concludes 
that the records sought do not exist, or that further 
attempts to obtain them would be futile.  See 38 C.F.R. § 
3.159(c)(2).

The Veteran also reported receiving private treatment, 
including treatment for "motivational skills" and 
"different things" at a private clinic, and was asked to 
provide an authorization for to enable VA to receive those 
records.  However, he did not do so.  Given the other needed 
development herein, the Board finds the Veteran should be 
given another opportunity to identify all sources of private 
treatment and to provide authorizations enabling VA to obtain 
his private treatment records.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all psychiatric treatment that he 
received.  Based on the response, the 
RO/AMC should undertake all necessary 
action to obtain copies of all clinical 
records from any identified treatment 
source, to the extent these are not 
already part of the record.  The Veteran 
should also be informed that he can 
submit evidence to support his claim.  
Vet Center records should be obtained.  
VA treatment records for the period after 
April 2007 should also be obtained.  If 
Vet Center records or additional VA 
treatment records are not located, the 
claims folder should document the efforts 
made to obtain the records.  All records 
relied upon by the RO must be included in 
the claims file.

2.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
whether the Veteran has any psychiatric 
disorder that is related to his military 
service.  All testing or studies deemed 
necessary should be performed.  The 
claims file should be made available for 
the examiner's review in connection with 
the evaluation.  The examiner should 
provide an opinion as to whether any 
current psychiatric diagnosis is at least 
at likely as not (at least 50% 
probability) to have been incurred in, 
caused by, or permanently aggravated by, 
the Veteran's service.  The examiner 
should specifically address the September 
1968 hospitalization, and provide an 
opinion as to whether the Veteran's 
symptoms at that time were misdiagnosed, 
and whether any currently diagnosed 
acquired psychiatric disorder is related 
to such symptoms.  All opinions and 
conclusions expressed by the examiner 
should be supported by a complete 
rationale in the report.  

3.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




